COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THE STATE OF TEXAS,                                           No. 08-09-00175-CR
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                    County Criminal Court at Law No. 1
                                                §
 VANESSA M. MENDOZA,                                         of El Paso County, Texas
                                                §
                       Appellee.                               (TC # 20080C01360)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes State’s appeal should be

dismissed as moot, in accordance with the opinion of this Court. We therefore dismiss the

appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF JULY, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rodriguez, J., not participating